On Petition for Rehearing.
Jordan, J.
Appellant petitions for a rehearing in this case for the reasons asserted, among others, that we erred in holding that appellee was entitled to interest upon the amount of his damages from the death of appellant’s wife, instead of deciding, as it is insisted we should, that he is entitled to interest only from the date of the partition of the lands under the order of the Hancock Circuit Court. Second, that we erred in holding that appellant was not entitled, as a householder, to claim that his life estate in the lands in question was exempt from the sale under the decree.
We held in the original opinion that, under the pleadings in the case, no issue as to appellant’s right of exemption was tendered, and that it was too late to raise the question in the manner attempted after the filing of the court’s special finding. It is true there are some statements in the finding, in respect to the value of appellant’s life estate, and other property aside from the land in dispute, but in regard to the question of appellant’s being a resident householder, the finding is silent; and it is sought for the first time, under the application subsequently filed, to inject that issue into the case.
It is contended that appellant, under the general denial, which was the only answer filed by him, had the right to *175show, and did show, that, under his alleged fraudulent deed, whereby he conveyed the land in controversy to his daughter-in-law, Onie McNally, -he had reserved a life estate therein, and therefore was in a position to demand that such estate in the land be exempted from the effects of the judgment. This contention can not be sustained. The complaint assailed the deed in question, upon the ground that it was a fraud upon the plaintiff’s rights as a creditor; and so far as it interfered with such rights, it sought to avoid this deed as an entirety, and not in parts.
It is true that the special finding discloses that appellant, by this deed, reserved unto himself the use, possession, and control of the land during his life; but this deed, as the court found, was fraudulent as to appellee, and the force and operation of the decree was to avoid or cancel it in doto, so far as it interfered with plaintiff’s rights as a complaining creditor. The conveyance by appellant of the fee to his grantee, and the reservation unto himself of a life estate, were a part of the same fraudulent transaction, and both depend upon the same deed of conveyance; and the fraud affected the deed as to both, so far, at least, as the rights of appellee, the complaining creditor, are concerned; and the law, under the circumstances, would not have justified the court in holding that the deed, conveying the land in fee, was void against appellee, but valid as to the reservation of the life estate therein.
Appellant can not demand, under the circumstances, that his fraudulent' deed be avoided only in part. If it is void, as against appellee, so far as it purported to convey the estate in fee simple to the grantee, it certainly can not be upheld as to the reservation of the life estate in question, to the extent of requiring that the land be sold subject to such encumbrance. The deed, being set aside, or canceled in its entirety, upon the grounds that it was fraudulent as against appellee, we fail to recognize how appellant can, under such circumstances, claim that his alleged life estate, *176which, rests upon such fraudulent deed, shall be, as against appellee, in any manner protected or upheld.
We have again considered all- of the questions involved in this ease, and are satisfied with the conclusions reached thereon at the original hearing. The petition is therefore overruled.